Olds, J. —
This is an action for damages for assault and battery. The only error assigned is, that neither paragraph of the complaint states facts sufficient to constitute a cause of action.
The complaint is in two paragraphs, and, omitting the caption, the first paragraph is as follows:
“ "William C. Jones complains of John E. Sullivan, Thomas O’Neal, John Ferriter and Jerry Sullivan, and says that the defendants, on the 27th day .of August, 1886, in a rude, in*328solent and angry manner, unlawfully touched, struck, beat and wounded the plaintiff to his damage one thousand dollars. Wherefore said plaintiff demands judgment in the sum o.f one thousand dollars.”
Filed Feb. 14, 1889.
The second paragraph cqntains the same material allegations of fact.
The only objection urged to either paragraph of complaint is, that they do not state the venue, and no authorities are cited in support of this position of counsel.
It is not necessary that they should do so. It is sufficient to allege the facts constituting the cause of action, and it is not necessary to state the county in which the unlawful acts were committed. Morris v. Casel, 90 Ind. 143; 2 Chitty Plead., 612; 3 Works Pr., pp. 28-29; Benson v. Bacon, 99 Ind. 156.
There is no error in the record.
Judgment affirmed, with costs, and five per cent, damages.